Citation Nr: 0939188	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.  


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
August 1945.  The Veteran died on June [redacted], 1997.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2002 rating decision that denied service 
connection for the cause of the Veteran's death was not 
appealed.  

2.  Evidence received since the July 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the Veteran's 
death.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for the 
cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in July 2002, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant did not timely appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  Thus, the July 2002 decision 
became final because the appellant did not file a timely 
appeal.

The claim of entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in August 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, a medical certificate dated in January 2000, and a 
death certificate.  The January 2000 medical certificate 
stated that the Veteran had the following debilitating 
diseases:  gunshot wound at the back, heart disease, 
hypertension, and cerebro vascular accident.  The death 
certificate confirmed that the Veteran died in June 1997.  
Immediate cause of death was listed as a cerebrovascular 
accident.  In denying the appellant's service connection 
claim in July 2002, the RO noted that there was no evidence 
of a relationship between the Veteran's service-connected 
gunshot wound and his death.  

Evidence received since the July 2002 decision for the claim 
of service connection for the cause of the Veteran's death 
includes a September 2005 Certificate of Confinement, which 
showed that the Veteran was confined for four days in April 
1997 for coronary artery disease and typhoid fever.  Also 
included was additional information regarding the Veteran's 
dates of service.  

The Board concludes that, while new, the additional evidence 
received since the last final prior denial of service 
connection for the cause of the Veteran's death in July 2002 
does not raise a reasonable possibility of substantiating the 
claim.  The claim for service connection, therefore, cannot 
be reopened on the basis of such additional evidence.  38 
C.F.R. § 3.156(a).

Additionally, the claim cannot be reopened on the basis of 
the statements submitted by the appellant indicating the 
Veteran's service caused his death.  As a lay person, she is 
without ostensible medical expertise and is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).   

Although the appellant has submitted new evidence that was 
not before the RO in July 2002, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence associating the cause of the 
Veteran's death to service or his service-connected 
disability.  Thus, the claim for service connection for the 
cause of the Veteran's death is not reopened, and the benefit 
remains denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In letters dated in September 2005 and September 2007, the 
appellant was advised of the information and evidence 
necessary to reopen her claim for service connection, and of 
the evidence needed to substantiate the underlying claim for 
service connection.  She was also advised of the evidence 
that VA would seek to provide; and of the information and 
evidence that she was expected to provide.  In April 2009 she 
was informed him of how VA establishes disability ratings and 
effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The 
Board thus finds that the appellant has been provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to her claim for service connection.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  In a 
letter dated in April 2009 the Board requested additional 
information regarding the appellant's appeal.  No reply has 
been received.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for the 
cause of the Veteran's death is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


